SUPPLEMENT TO C ALVERT INTERNATIONAL EQUITY FUND C alvert E quity and A sset A llocation Funds Prospectus C lass A , B,C and Y dated January 31, 2012 C alvert Equity and Asset A llocation Funds Prospectus Class I dated January 31, 2012 Date of Supplement: July 26, 2012 Effective immediately, the following change is made to the Fund’s statutory prospectus: In the section entitled “More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert International Equity Fund,” the portfolio manager chart for Martin Currie, Inc. is deleted in its entirety and replaced with the following in order to reflect that current portfolio manager David Sheasby has assumed lead portfolio manager responsibilities from James Fairweather: Portfolio Manager Business Experience During Last 5 Years Role on Management Team David Sheasby 2004 - present: Director, Portfolio Manager, Martin Currie Lead Portfolio Manager, Martin Currie James Fairweather 1997 - present: Head of Global Equities, Martin Currie Portfolio Manager Christine Montgomery December 2009 - present: Portfolio Manager, Martin Currie Portfolio Manager 2007-2009: Investment Partner, Edinburgh Partners There are no changes with respect to the other investment subadvisor, Thornburg Investment Management, Inc., or the investment advisor, Calvert Investment Management, Inc.
